Case 5:18-cv-00621-EEF-KLH Document 71 Filed 11/19/20 Page 1 of 1 PageID #: 590




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 TONY JOSEPH TABOR                                            CIVIL ACTION NO. 18-0621

                                                              SECTION P
 VS.
                                                              JUDGE ELIZABETH E. FOOTE

 JERRY GOODWIN, ET AL.                                        MAG. JUDGE KAREN L. HAYES


                                              ORDER

        The Report and Recommendation of the Magistrate Judge having been considered,

 together with the written objections thereto filed with this Court, and, after a de novo review of

 the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

 judgment as recommended therein is warranted,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Tony Joseph Tabor’s

 motions, [doc. #s 61, 62], are GRANTED IN PART, that this proceeding is opened and

 reinstated, and that the Court’s December 20, 2019 Judgment is ALTERED AND AMENDED

 to deny summary judgment on Plaintiff’s remaining conditions-of-confinement claims only. The

 motions are otherwise DENIED.

        SHREVEPORT, LOUISIANA, this ______
                                      19th day of November, 2020.




                                                    ______________________________________
                                                    ELIZABETH E. FOOTE
                                                    UNITED STATES DISTRICT JUDGE
